

117 SRES 97 ATS: Calling on the Government of Ethiopia, the Tigray People's Liberation Front, and other belligerents in the conflict in the Tigray Region of Ethiopia to cease all hostilities, protect human rights, allow unfettered humanitarian access, and cooperate with independent investigations of credible atrocity allegations. 
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 97IN THE SENATE OF THE UNITED STATESMarch 9, 2021Mr. Risch (for himself, Mr. Cardin, Mr. Rubio, Mr. Coons, Mr. Kaine, Mr. Young, Mr. Van Hollen, Mr. Merkley, Mr. Wyden, Mr. Markey, Ms. Sinema, Mr. Sullivan, Ms. Collins, Mr. Booker, Ms. Rosen, Mr. Graham, Mr. Durbin, and Ms. Hassan) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 24, 2021Reported by Mr. Menendez, with an amendment and an amendment to the preamble and an amendment to the titleMay 19, 2021Considered, amended, and agreed to with an amended preamble and an amendment to the titleRESOLUTIONCalling on the Government of Ethiopia, the Tigray People's Liberation Front, and other belligerents in the conflict in the Tigray Region of Ethiopia to cease all hostilities, protect human rights, allow unfettered humanitarian access, and cooperate with independent investigations of credible atrocity allegations. Whereas the United States and the Federal Democratic Republic of Ethiopia share an important relationship and more than a century of diplomatic relations;Whereas Ethiopia is the second most populous country in Africa and plays a key role in advancing security and stability across sub-Saharan Africa, including as a top contributor of uniformed personnel to United Nations peacekeeping missions;Whereas tensions between Prime Minister Abiy Ahmed’s Prosperity Party and the Tigray People’s Liberation Front (TPLF), which was part of the ruling coalition in Ethiopia until late 2019, escalated when the TPLF held elections in the Tigray Region of Ethiopia on September 9, 2020, despite the decision by the Federal Government of Ethiopia to postpone general elections due to the COVID–19 pandemic;Whereas the TPLF rejected the postponement of general elections and considered the extension of the term of the Federal Government to be unconstitutional, and the Federal Government subsequently deemed the Tigray regional elections illegitimate;Whereas, in the early hours of November 4, 2020, Prime Minister Abiy ordered a military offensive in response to an attack by the TPLF on the Northern Command of the Ethiopian National Defense Forces (ENDF), which evolved into an armed conflict between the ENDF and allied forces on one side and the TPLF on the other side, with thousands of deaths reported;Whereas the Government of Ethiopia rejected all offers, including one extended by African Union Chairman Cyril Ramaphosa in November 2020, to mediate talks with the TPLF;Whereas, on November 28, 2020, the Government of Ethiopia claimed victory in the conflict after taking Mekelle, the capital city of the Tigray Region, with Prime Minister Abiy announcing that his forces had completed and ceased the military operations and would shift focus to rebuilding the region and providing humanitarian assistance while Federal police attempt to apprehend leaders of the TPLF;Whereas clashes have continued in the Tigray Region and Ethiopian soldiers and allied forces have pursued prominent TPLF leaders, notably killing former Minister of Foreign Affairs of Ethiopia Seyoum Mesfin as part of a stabilizing mission … to bring to justice perpetrators;Whereas, in 2020, prior to the outbreak of fighting in the Tigray Region, there were more than 1,800,000 people internally displaced in Ethiopia and approximately 2,000,000 people in the Tigray Region were already in need of humanitarian assistance;Whereas the conflict in the Tigray Region has prompted more than 61,000 Ethiopians to seek refuge in Sudan, has displaced as many as 500,000 people internally, and has caused severe shortages of food, water, medical supplies, and other necessary goods for those who remain in the region;Whereas the conflict has disrupted harvests, livelihoods, markets, and supply chains, food and medical supplies have been looted, and restrictions and bureaucratic impediments continue to constrain the humanitarian response, with nearly 4,000,000 people in the Tigray Region estimated to require urgent food assistance, including 100,000 Eritrean refugees;Whereas, during the first few weeks of the conflict, there was a complete shutdown of electricity, banking, internet, and telephone services throughout the Tigray Region by the Government of Ethiopia, with government reports of TPLF forces also destroying communications infrastructure, and subsequent service restorations have been limited;Whereas, in addition to the shutdown of telephone and internet services, which has severely limited the flow of information on the conflict and the humanitarian situation, journalists have been restricted from accessing much of the Tigray Region, several journalists have been arrested in connection to their coverage of the conflict, and one journalist working for the Tigray Mass Media Agency was killed;Whereas, although the Government of Ethiopia entered into an agreement with the United Nations on November 29, 2020, to facilitate humanitarian access to the Tigray Region, that access is not yet unfettered;Whereas, on February 1, 2021, the Secretary General of the Norwegian Refugee Council stated, Twelve weeks since the fighting began, the basic elements of a response on the scale needed are still not in place. It is false to say that aid is increasingly getting through. Aid has only gone to the places with little conflict and more limited needs and is not keeping pace with the humanitarian crisis as it inevitably grows over time.;Whereas, on February 6, 2021, the United Nations World Food Programme (WFP) announced a new agreement with the Government of Ethiopia to rapidly scale up the deployment of emergency food assistance while improving the process for reviewing and approving requests from United Nations and humanitarian partner agencies;Whereas humanitarian access to the refugee camps that were home to almost 100,000 Eritrean refugees at the start of the conflict has been especially restricted, with the Hitsats and Shimelba camps still completely inaccessible, and the United Nations Refugee Agency estimates that 20,000 Eritrean refugees displaced from those camps remain unaccounted for;Whereas United Nations High Commissioner for Refugees Filippo Grandi has expressed alarm about the overwhelming number of disturbing reports of Eritrean refugees in Tigray being killed, abducted and forcibly returned to Eritrea;Whereas, in November 2020, four humanitarian workers, including one employee of the International Rescue Committee and three employees of the Danish Refugee Council, were killed at Hitsats refugee camp; Whereas challenges to access have significantly restricted the reporting and documentation of atrocities, but survivor and eye-witness testimony and satellite imagery have enabled reports to emerge of targeted violence or indiscriminate attacks against civilians committed by multiple parties to the conflict;Whereas examples of reported atrocities committed in the Tigray Region include the massacre in the town of Mai Kadra on November 9, 2020, in which, according to estimates from the Ethiopian Human Rights Commission (EHRC), more than 600 civilians died from what the EHRC Chief Commissioner concluded was for no reason other than their ethnicity, and a mass killing in the city of Axum on November 28 through 29, 2020, which involved, according to reports from Amnesty International, the systematic killing of hundreds of unarmed civilians after Ethiopian and Eritrean troops retook the city; Whereas United Nations Special Representative of the Secretary-General on Sexual Violence in Conflict Pramila Patten has highlighted reports of sexual and gender-based violence, including a high number of alleged rapes in Mekelle;Whereas, on January 27, 2021, the United States Government publicly confirmed that Eritrean Defense Forces (EDF) are participating in the conflict in alliance with the ENDF and called for the immediate withdrawal of all EDF soldiers from the Tigray Region, and credible reports have emerged that EDF soldiers participating in the conflict have attacked civilians, including Eritrean refugees, and looted and destroyed homes and religious institutions;Whereas Ethiopia has been beset for nearly a decade by multiple human rights and humanitarian challenges, including targeted ethnic violence, intercommunal conflict, natural disasters, and political unrest;Whereas, since mid-2020, the Office of the United Nations High Commissioner for Human Rights, Amnesty International, and the Ethiopian Human Rights Commission have reported atrocities and a rise in ethnic and intercommunal violence in other parts of Ethiopia, including in the Amhara, Benishangul-Gumuz, Somali, Afar, and Oromia regions;Whereas, according to international human rights organizations, during the conflict in the Tigray Region, ethnic Tigrayans throughout Ethiopia have been suspended from their jobs and prevented from leaving the country, and there are reports of surveillance and mass arrests of citizens of Ethiopia based on their ethnicity;Whereas, in March 2021, President Biden asked Senator Christopher Coons to serve as an emissary to convey the President’s grave concerns to Prime Minister Abiy about the humanitarian crisis and human rights abuses in the Tigray Region and the risk of broader instability in the Horn of Africa;Whereas Ethiopia is undergoing a fragile political transition, with the postponed 2020 general elections rescheduled for June 2021, except in the Tigray Region, where elections have not yet been scheduled; Whereas the Government of Ethiopia has restricted the right of several opposition political parties to peacefully assemble and organize, and a number of opposition leaders have been jailed since the summer of 2020, with varying degrees of due process violations and procedural delays in their trials, leading some major opposition parties to threaten to withdraw from the forthcoming general elections;Whereas the conflict in the Tigray Region, intercommunal violence in other parts of Ethiopia, and the erosion of political and civic space calls into the question whether the general elections in June 2021 can meet the aspirations and expectations of the Ethiopian people and internationally accepted standards for free and fair elections; and Whereas the conflict in the Tigray Region occurs within the context of complicated regional and global dynamics, including ongoing negotiations between Ethiopia, Egypt, and Sudan over the Grand Ethiopian Renaissance Dam, Ethiopia’s rapprochement with Eritrea, threats posed by the violent extremist organization Al-Shabaab, a struggle for influence and power among regional and global actors, increasingly hostile border disputes between Ethiopia and Sudan, and the fragile democratic transition and peace process in Sudan: Now, therefore, be it That the Senate—(1)calls for the immediate cessation of hostilities in the Tigray Region of Ethiopia;(2)condemns in the strongest terms all violence against civilians;(3)calls on the Government of Eritrea to immediately and fully withdraw its military forces from Ethiopia, and condemns in the strongest terms any human rights violations, murder, looting, rape, and other crimes committed by the Eritrean military or any other forces in the Tigray Region or elsewhere in Ethiopia;(4)strongly disapproves of the escalation of political tensions between the Government of Ethiopia and the Tigray People’s Liberation Front (TPLF) into armed conflict;(5)calls for the swift and complete restoration of electricity, banking, telephone, and internet services throughout the Tigray Region and other parts of Ethiopia where communications have been restricted;(6)appreciates the willingness of Sudan to welcome refugees fleeing the conflict in the Tigray Region;(7)urges the Government of Ethiopia to— (A)take tangible steps toward improving humanitarian access in keeping with commitments made to the United Nations World Food Programme and Secretary of State Antony Blinken;(B)pursue accountability for human rights abuses and atrocities; and(C)make progress on other key issues with regard to the conflict in the Tigray Region and threats to regional stability following the visit of Senator Coons;(8)calls on the Government of Ethiopia to—(A)ensure that any apprehensions of TPLF members are carried out with the least possible use of force and that the rights to which those detained are entitled under Ethiopian and international law are fully respected;(B)require the immediate and full withdrawal of Eritrean forces from Ethiopia;(C)release all opposition leaders, supporters, and activists detained on the basis of their political activity and views as well as journalists detained on the basis of their reporting, and respect the rights of all Ethiopians to free expression and political participation, without discrimination based on ethnicity, ideology, or political affiliation; and(D)convene a credible and countrywide process of national dialogue and reconciliation inclusive of all nonviolent political parties, ethnic communities, religious groups, and civil society organizations in Ethiopia to work toward the sustainable resolution of grievances and chart a democratic and peaceful path forward for the country;(9)urges all parties to the conflict to—(A)cease all hostilities, commit to a political solution for resolving existing differences, fully comply with international humanitarian law, and refrain from actions that could continue, spread, or escalate the conflict, particularly attacks on civilian targets;(B)make demonstrable progress to guarantee unfettered and immediate humanitarian access, for personnel and supplies, to areas affected by the conflict, and take all possible steps to protect the safety of civilians, including refugees, displaced persons, and humanitarian aid workers; and(C)allow for, and cooperate with, independent and transparent investigations of any alleged human rights abuses committed in the course of the conflict in the Tigray Region and other conflicts across Ethiopia, and hold perpetrators to account in a credible process; and(10)urges the Secretary of State, the Secretary of the Treasury, and the Administrator of the United States Agency for International Development, in coordination with the heads of other relevant Federal departments and agencies, to—(A)engage at the highest levels with leaders of the Government of Ethiopia, the Government of Eritrea, and the TPLF to encourage the full cessation of hostilities and the withdrawal of Eritrean forces, mitigate the humanitarian crisis that has emerged from the conflict, and support an inclusive process of national dialogue and reconciliation;(B)immediately establish criteria to end the pause of all non-life-sustaining assistance to Ethiopia and support programming to meet immediate humanitarian needs, including of refugees and internally displaced persons, advance nonviolent conflict resolution and reconciliation throughout the country, and aid a democratic transition in Ethiopia;(C)take continued actions to ensure that a full, independent, international investigation into all reports of human rights violations, abuses, and atrocities committed in the course of the conflict as called for by Secretary of State Blinken on February 27, 2021, is conducted, and impose strict accountability measures on those found responsible;(D)use all diplomatic, developmental, and legal tools to prevent further ethnic-based violence and mass atrocities, including by non-state armed groups, and promote competitive multi-party democracy in Ethiopia; and(E)maintain close coordination with international allies and multilateral organizations regarding efforts to address the conflict in the Tigray Region and other regions of Ethiopia and bring attention to the conflict in international fora, including the United Nations Security Council.